Lumpkin, P. J.
1. This being an action by the plaintiff against the defendant for money alleged to be due for the publication of an advertisement in a newspaper conducted by the former, and the evidence disclosing that the defendant made with a third person, acting independently and in his own behalf, a contract to have the advertisement in question inserted in this newspaper for a specified j>eriod covering the time set out in the plaintiff’s petition, and there being no proof authorizing a finding that this third person was, at the time he agreed to have the advertising done for the defendant, the agent of the publishing company, there could be no lawful recovery by the plaintiff.
2. The evidence demanded the verdict for the defendant, and therefore, irrespective of the errors alleged, the court ought not to have granted a new trial. Judgment reversed.

All the Justices concurring.

Complaint. Before Judge Ross. City court of Macon. May 4, 1898.
Steed & Wimberly and W D. Nottingham, for plaintiff in error. Smith & Jones, contra.